MEMORANDUM **
Ramon Neon Cruz-Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and we deny the petition for review.
The IJ did not abuse his discretion in denying a continuance where Cruz-Garcia failed to establish that he was eligible for relief or good cause for a continuance. See 8 C.F.R. § 1003.29 (an IJ may grant a continuance for good cause shown); see also Sandoval-Luna, 526 F.3d at 1247 (IJ’s denial of an additional continuance was within discretion where relief was not immediately available to petitioner). Cruz-Garcia has not established a due process violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
The agency did not err in concluding that Cruz-Garcia was ineligible for voluntary departure. See 8 U.S.C. § 1229e(b)(3).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.